Citation Nr: 0524087	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
July 1977.

This matter is before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which confirmed and continued the 20 percent 
rating for the veteran's service-connected thoracolumbar 
scoliosis.  The RO in New York, New York, currently has 
jurisdiction over the claim.  In December 2004 the Board 
REMANDED the case to afford the veteran the opportunity to 
testify at a hearing before a member of the Board.

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2005.  The transcript of the Board hearing is of record.

At the May 2005 hearing noted above, the veteran testified 
that he took pain medication for his back disability.  He 
stated that these medications had caused him to develop a 
stomach condition for which he had been prescribed 
medication.  Post-service medical records show a diagnosis 
of gastroesophageal reflux disease.  The Board finds that 
the record raises a claim for service connection for a 
digestive disorder as secondary to a service-connected 
disability.  As this matter has not yet been addressed by 
the agency of original jurisdiction, it  is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.




REMAND

A July 1977 RO decision granted the veteran's application 
for service connection for thoracolumbar scoliosis and 
assigned a disability rating of 20 percent.  In June 1998 
he requested a reevaluation of his service connected 
condition.  The veteran claimed that his condition had 
considerably worsened.  

VA post-service medical records from 1996 to 1998 recorded 
complaints of chronic low back pain and findings 
consistent with radiculopathy and osteoarthritis.  A VA 
examination report dated in July 1998, provided diagnoses 
of thoracolumbar scoliosis and mild lumbar scoliosis 
deformity, asymmetrical left side, far lateral, bulging 
L4-L5 disc with degenerative joint disease.  The examiner 
noted that there was evidence of paravertebral muscle 
spasms.  

An October 2000 post-service VA medical record noted that 
the veteran had been previously diagnosed with chronic 
lower back pain, which was previously thought to be due to 
spasm.  The clinician indicated that thoracolumbar spine 
films revealed S shaped scoliosis of the thorocolumbar 
spine.  The clinician opined that this was the likely 
explanation for the prominent paraspinals of the left side 
that were previously thought to be due to paraspinal 
spasm, but was probably not the case.  A post-service VA 
radiology report of the lumbosacral spine dated in 
November 2002, showed that there was some slight disc 
space narrowing at L3-4 and L4-5 on the right, which was 
attributed it to the curvature.  The clinician recorded an 
impression of spine curvature, and degenerative changes at 
the L5-S1 articulations.  

On January 2004 the veteran underwent a VA examination.  
The examiner diagnosed scoliosis of the lumbar and 
thoracic spine; lumbar disc disease unrelated to the 
scoliosis of the spine, and; chronic thoracic back pain 
without objective findings to explain it.  She also added 
that the increase in low back pain was most likely due to 
the recent lumbar disc herniation, which was unrelated to 
the scoliosis.  

In a February 2004 statement from the veteran raised 
claims for service connection for disc herniation and 
lumbar degenerative disc disease, secondary to 
thoracolumbar scoliosis.  In support of his claims, the 
veteran indicated that a VA post-service medical report 
dated in October 2003, recorded an impression of small 
foraminal disc protrusion on the left, L3-4, and 
extraforaminal disc protrusion at L4-5 on the left, 
displacing the left L4 nerve root.

The Board finds that the medical records, to include those 
dated in  October 2000, November 2002 and October 2003, 
raise a claim for secondary service connection for 
degenerative disc disease of the lumbar spine.  While the 
RO did address the veteran's disc disease in finding that 
the medical evidence distinguished between such and the 
veteran's service-connected scoliosis, and the Board 
concurs that there is such medical evidence in support of 
the RO's finding (see January 2004 report of VA 
examination), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due 
to or the result of a service- connected disorder).  38 
C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board finds that the medical evidence, to 
include the January 2004 VA examiner's opinion that the 
veteran's disc disease of the lumbar spine is unrelated to 
his service-connected scoliosis, does not include an 
opinion that specifically addresses the question of 
aggravation. 

The Board further finds that the raised claim of secondary 
service connection for degenerative disc disease is 
inextricably intertwined with the claim currently in 
appellate status, entitlement to a rating in excess of 20 
percent for the veteran's service-connected thoracolumbar 
scoliosis.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (discussing the concept of "inextricably 
intertwined" claims).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that 
must be addressed.  Since the informal claim for secondary 
service connection has yet to be adjudicated by the RO, 
much less denied and timely appealed to the Board, it must 
be referred to the RO for appropriate development and 
consideration.  

Under these circumstances, the Board finds that an 
addendum to the VA medical examination report of January 
2004, which includes an opinion addressing the question of 
whether the veteran's service-connected thoracolumbar 
scoliosis caused or aggravated his disc herniation and 
lumbar degenerative disc disease, is warranted.  38 
U.S.C.A. § 5103A(D); 38 C.F.R. §§ 3.159(c)(4), 3.310(a); 
Allen, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the applicable requirements of the 
VCAA. See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326. The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific 
to his claims, of the impact of the 
notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for a back 
disability.  After securing the 
necessary releases, all such records 
that are not already in the claims 
folder should be obtained.

3.  The claims folder should be 
returned to Dr. S. F. Burkart to 
prepare an addendum to the VA 
examination report of January 2004.  
She should indicate that she reviewed 
the file, to include the post-service 
VA medical reports dated in October 
2000, November 2002 and October 2003.  
Following that review, Dr. should be 
asked to opine whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's degenerative disc disease of 
the lumbar spine, to include a 
herniated disc, was aggravated by his 
service-connected thoracolumbar 
scoliosis.

The physician is advised that where a 
service-connected disability causes an 
increase in, but is not the proximate 
cause of, a nonservice-connected 
disability, the veteran is entitled to 
service connection for that 
incremental increase in severity 
attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The clinician 
is asked to provide a rationale for 
any opinion expressed.

If the physician who provided the 
previous opinion is unavailable to 
provide the above opinion as to 
whether the veteran's scoliosis of the 
thoracolumbar spine aggravated his 
degenerative disc disease of the 
lumbar spine, the claims folder should 
be referred to another physician for 
the above opinion.

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to 
that directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined 
claim service connection for 
degenerative disc disease of the 
lumbar spine, to include a herniated 
disc, as secondary to service-
connected thoracolumbar scoliosis, and 
readjudicate the claim for a rating in 
excess of 20 percent for the veteran's 
service-connected thoracolumbar 
scoliosis, with consideration of all 
of the applicable rating criteria, to 
include those effective September 23, 
2002, amending Diagnostic Code 5293 
relating to intervertebral disc 
syndrome (67 Fed. Reg. 54345-49), if 
applicable, the regulations pertaining 
to the evaluation of spinal 
disabilities amended effective 
September 26, 2003 (see Fed. Reg. 
51454- 51456 (Aug. 27, 2003)), and the 
evidence obtained since the last 
Statement of the Case (SOC) was 
issued.  In readjudicating the 
increased rating claim, the RO should 
consider whether separate ratings are 
warranted for disability of the 
thoracic and lumbar segments of the 
spine.

6.  Inasmuch as the issue of secondary 
service connection for degenerative 
disc disease of the lumbar spine is 
deemed to be "inextricably 
intertwined" with the issue of a 
rating in excess of 20 percent for 
scoliosis of the thoracolumbar spine, 
the RO should take appropriate 
adjudicative action, and provide the 
veteran and representative notice of 
the determination and the right to 
appeal.  If any benefit requested on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a Supplemental Statement 
of the Case (SSOC), which must contain 
notice of all relevant action taken on 
the claims, to include a summary of 
all of the evidence added to the 
record since the last SOC was issued, 
and all of the applicable rating 
criteria.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


